 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 MICHAEL GREGORY,                                          Case No.: 2:21-cv-00980-APG-BNW

 4           Plaintiff                                                       Order

 5 v.

 6 STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY,
 7
        Defendant
 8

 9         In light of defendant State Farm Mutual Automobile Insurance Company’s response

10 (ECF No. 9) to the order to show cause,

11         I ORDER that the order to show cause (ECF No. 5) is satisfied and I will not remand this

12 action to state court for lack of subject matter jurisdiction at this time.

13         DATED this 8th day of June, 2021.

14

15
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
